                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

    DeMarques P. Estrella-Thomas,                    JUDGMENT IN CASE

             Plaintiff(s),                            3:18-cv-00563-GCM

                 vs.

             David Pierce
             Kristin Lents
             Wes Watkins
              Lee Brown
   Hendrick Automotive Group, Inc.
             J.W. Whitley
            Jeff Simmons,
            Defendant(s).

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s November 13, 2018 Order.

                                               November 13, 2018
